Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Paragraph [0001] of the specification is amended as follows:
--[0001] This application is a divisional of U.S. Patent Appl. Ser. No. 16/914,031, filed June 26, 2020, now U.S. Patent No. 11,076,572, which claims the priority of U.S. Provisional Appl. Ser. No. 62/970,972, filed February 06, 2020, the entire disclosure of each of which is incorporated herein by reference.—
The above amendment is made to update the status of parent Application No. 16/914,031. Claims 1, 2, 7-10 and 13-22 are allowed.
REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance:
	The claims are directed to tomato hybrid DRTH5007 and methods of using said hybrid. This application is a divisional of Application No. 16/914,031, now U.S. Patent No. 11,076,572. Tomato hybrid DRTH5007 was obtained by crossing two homozygous tomato lines, FIR-XM17-4451 and FIRXM12-4125, both of which have been deposited in accordance with 37 CFR 1.801-1.809. The physiological and morphological characteristics of tomato hybrid DRTH5007 are disclosed in Table 1. The closest prior art teaches tomato hybrid DR9544TH which shares at least 66 physiological and morphological characteristics with tomato hybrid DRTH5007, including the same or similar (+/- 10% std. dev.) growth type, number of nodes between first, early and later developing inflorescences, type of leaf blade, inflorescence type, calyx lobes, anthers, length of mature fruit, diameter of mature fruit, weight of mature fruit, core presence, full ripe fruit color, locular gel color and resistance to tomato torrado virus (van den Bosch, B., US 20180146634, Table 1, (A)). However, at least their plant height, surface of major leaflets, number of locules and shelf life differ. The prior art does not teach or suggest tomato hybrid DRTH5007. Accordingly, tomato hybrid DRTH5007 has utility, is adequately described, is fully enabled and is free of the prior art. The Office does not interpret any of the claimed products to encompass progeny plant material obtained by crossing tomato hybrid DRTH5007 with another plant. Also, “plant part” is understood to encompass at least one regenerable cell. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663